In this case a decree was entered on February 19, 1926. Notice of appeal was filed and served on April 17, 1926, and an undertaking on appeal was filed April 27, 1926. No transcript on appeal, no certified copy of the decree, or of the notice of appeal or undertaking have ever been filed by the appellants herein. Appellants' abstract was filed June 1, 1926. No briefs on behalf of appellants have been filed and no extension of time for the filing of briefs has been secured. By reason of these facts, it must be held that the appeal in this case has been *Page 535 
abandoned, and the decree will be affirmed with additional judgment for costs in this court against the appellants and their sureties.                                               AFFIRMED.